427 F.2d 1171
SECURITIES AND EXCHANGE COMMISSION, Appellee,v.ARKANSAS LOAN AND THRIFT CORPORATION et al., Appellants.
No. 19735.
United States Court of Appeals, Eighth Circuit.
June 8, 1970.

Sam Sexton, Jr., of Sexton & Wiggins, Fort Smith, Ark., for appellants; Eddie N. Christian, fort Smith, Ark., on the brief.
W. B. Putman, fayetteville, Ark., for appellee; John H. Fitzhugh, fort Smith, Ark., on the brief.
Before VAN OOSTERHOUT, Chief Judge, and BLACKMUN and HEANEY, Circuit judges.
PER CURIAM.


1
This is an appeal from a judgment and order authorizing the equity receiver of Arkansas Loan and Thrift Corporation (A.L. & T.), United Loan and Investment Company and Savings Guaranty Corporation (Savings) to settle a claim against Fireman's Fund Insurance Company, the fidelity bond carrier of A.L. & T. and Savings.  The facts involved in this dispute are reported at 297 F.Supp. 73 and need not be discussed here.1


2
The appellants claim that the trial court incorrectly interpreted the fidelity bond involved in this case, and therefore erred in approving the settlement.


3
Any action by a trial court in supervising an equity receiver is committed to his sound discretion and will not be disturbed unless there is a clear showing of abuse.  In re Albert Harris, Inc., 6 Cir., 313 F.2d 447, 449; In re California Associated Products Co., 9 Cir., 183 F.2d 946, 949; MacDonald v. Aetna Indemnity Co., 88 Conn. 571, 92 A. 154, 157; Gordon v. Hartford Sterling Co., 319 Pa. 174, 179 A. 234, 237-238.  Under this rule, we need not pass on the merits of the trial court's interpretation of the bond beyond a finding that there has been no abuse of discretion.  We have reviewed the record in this case and find no abuse of discretion in the approval of the receiver's settlement.


4
The judgment of the trial court approving the settlement is affirmed.



1
 For further discussion of this receivership, see 294 F.Supp. 1233, aff'd, 422 F.2d 475